Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
 	Claims 1-3, 6-9 and 12 - 14 are currently active in the application with no claims being added or amended.
Response to Amendment
	Applicant’s submission dated February 17, 2022 has been carefully considered but did not place the application in condition of allowance as presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 6-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2010/0081567) hereafter Wang and further in view of Lian et al. (NPL, J. Nat. Gas Chem. V19, pp 61-66, 2010) hereafter Lian provided by the Applicant and Marker et al. US 2009/0077867 hereafter Marker.
	Considering Claims 1 and 2, Wang discloses a process for producing a sour water-gas shift catalyst exhibiting enhanced carbon monoxide conversion wherein a feed stream to the shift catalyst contains hydrogen and sulfur [0002] wherein carbon monoxide and steam are converted into carbon dioxide and hydrogen in the presence of sulfur compounds.  Wang further discloses that a feed stream comprising sulfur is required when feeding a sour water-gas shift catalyst or the catalyst would become 
Additionally Wang discloses that the sulfiding compound may include dimethyldisulfides (H3C-S-S-CH3) or any sulfur compound which may be converted to hydrogen sulfide in the presence of hydrogen [0026] wherein x=1, n=0 and R and R’ are an alkyl compound (CH3) with one carbon which reads on the instantly claimed formula as it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v Marburg, 620 O.G. 685, 1949 C.D. 77. and In re Pilling, 403 O.G. 513, 44 F92) 878, 1931 C.D.  75. In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al. 149 USPQ 685, 688.

Marker discloses the use of a sulfided catalyst useful in water-gas shift reactions [0006] wherein the catalyst comprises nickel/molybdenum or cobalt/molybdenum [0011] and wherein the catalyst requires a continuous sulfur supply to be maintained in a sulfided state wherein the sulfur may be supplied by the continuous addition of dimethyl disulfide [0016].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to continuously supply the sulfided catalyst of Wang with the dimethyl disulfide of both Wang and Marker.  The ordinary skilled artisan would have been motivated to do so to maintain the catalyst in a sulfided state as taught by Marker and desired by Wang.
	 Lian discloses a process for preparing a sulfided catalyst for use in a shift reaction wherein the catalyst is dried in a stream of nitrogen after impregnation at a temperature of 120°C for 4 hours (Section 2, Experimental) thereby falling within the instantly claimed ranges.  Lian further discloses that it is known to utilize dimethyldisulfides in hydrogen for activating the catalyst (Introduction).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the drying conditions as taught by Lian in preparing the catalyst of Wang as both Lian and Wang disclose the use of a drying step in preparing sour-gas shift catalysts.

	Considering Claim 3, the significance of Wang, Marker and Lian as applied to Claim 1 is explained above.
	Wang discloses that the temperature of the feed stream should be between a temperature of about 300° and about 470°C [0014] which falls within the instantly claimed range.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that if the catalyst is sulfided insitu that this temperature would also be the inlet temperature of the shift reactor.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 6 and 13, the significance of Wang, Marker and Lian as applied to Claims 1 and 5 is explained above.
Wang discloses that the catalyst comprises an alkali metal comprising sodium [0022].
Considering Claim 7, the significance of Wang, Marker and Lian as applied to Claim 1 is explained above.
Wang discloses that a feed stream comprising sulfur is required when feeding a sour water-gas shift catalyst or the catalyst would become deactivated wherein the catalyst may be sulfided in-situ [0007] and [0009].  Wang further discloses that the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to arrive at the instantly claimed range through routine experimentation.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 8, the significance of Wang, Marker and Lian as applied to Claim 1 is explained above.
Wang discloses the use of the sour water-gas shift catalyst to convert carbon monoxide and water to carbon dioxide and hydrogen wherein the ratio of steam to carbon monoxide is about 2.5:1 [0037] steam/gas ratio of 1.0, carbon monoxide is 40% of the gas therefore 1/0.4= 2.5 thereby falling within the instantly claimed range.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to arrive at the instantly claimed range through routine experimentation utilizing the ratio of Wang as a guide.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 9, the significance of Wang, Marker and Lian as applied to Claim 1 is explained above.
Wang discloses that the reaction occurs in a reactor with reaction conditions which fall within or overlap the instantly claimed range [0037].
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 12, the significance of Wang, Marker and Lian as applied to Claim 1 is explained above.
Wang discloses the use of a sour water-gas catalyst [0011] which is sulfur tolerant as the catalyst would become deactivated if sulfur was not present in the feed stream [0007].  Wang further discloses that the catalyst comprises cobalt and molybdenum [0024].
Considering Claim 14, the significance of Wang, Marker and Lian as applied to Claim 1 is explained above.
Wang discloses a sulfur content of 500 ppmv in a non-limiting example [0037] which falls within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/084,393(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are to a process of producing a hydrogen-enriched synthesis gas in a water-gas shift reaction in the presence of formula (I).
Additionally, claims 2, 3, 5, 6, 8, 10 and 13 are rejected as being substantially the same as claims 1-4, 6, 7, 9, 12 and 13 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed February 17, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument beginning on page 5 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicant suggests that the use of Marker is improper as Marker discloses a process which utilizes renewable feedstocks.  Applicant is correct that Marker does utilize renewable feedstocks however, Marker teaches a process which produces intermediate products comprising hydrogen and carbon monoxide as well as a sulfided catalyst which is utilized to perform a water-gas shift reaction (0006] and [0013] to [0016].  The instant claim contains no requirement other than to perform the water-gas shift reaction on a raw synthesis gas stream which is known by the ordinary skilled artisan as to contain hydrogen and carbon monoxide to convert the carbon monoxide and water to hydrogen and carbon dioxide which both of which is taught by Marker.  Therefore, Marker is pertinent art.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., H2S toxicity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
As for Applicant’s argument beginning on page 6 against the use of Lian, Lian simply discloses that catalysts may be dried before use and Applicant presents no evidence to establish that the drying step so conducted presents a new and unexpected result.
Double Patenting
The rejection has been maintained and will be held in abeyance until allowable subject matter is present.  The instant case utilizes a reactor with two reactors representing a duplication of parts (MPEP 2144.04 (VI) B).
Conclusion
Claims 1-3, 6-9 and 12-14 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732